Citation Nr: 1124079	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for colon cancer, claimed as due to exposure to herbicide agents.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from various rating decisions.  In a December 2007 rating decision, the RO denied service connection for PTSD, numbness in the fingers, and numbness in the toes.  In January 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In a May 2008 rating decision, the RO denied service connection for colon cancer.  In June 2008, the Veteran filed an NOD.  In a July 2008 rating decision, the RO denied service connection for hypertension.  In August 2008, the Veteran filed an NOD.  An SOC was issued in July 2009 that addressed the claims for service connection for colon cancer and hypertension.  The Veteran filed a substantive appeal (via a VA Form 9) in July 2009.

In a November 2009 rating decision, the RO denied service connection for diabetes.  In December 2009, the Veteran filed an NOD.  An SOC was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2010.

In April 2009 and March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; transcripts of those hearings are of record.

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

The Board's decision addressing the claims for service connection for diabetes mellitus, hypertension, neuropathy of the upper and lower extremities, and colon cancer is set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran served on board the USS Dubuque from September 1972 to December 1974; he did not travel on shore or patrol the inland waterways in the Republic of Vietnam.

3.  The more probative evidence of record establishes that the Veteran was not exposed to herbicide agents during service.

4.  Diabetes mellitus was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

5.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or a service-connected disability.

6.  Neuropathy of the right upper extremity was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or a service-connected disability.

7.  Neuropathy of the left upper extremity was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or a service-connected disability.

8.  Neuropathy of the right lower extremity was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or a service-connected disability.

9.  Neuropathy of the left lower extremity was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or a service-connected disability.

10.  Colon cancer was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2010).

2.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

3.  The criteria for service connection for neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

4.  The criteria for service connection for neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

5.  The criteria for service connection for neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

6.  The criteria for service connection for neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

7.  The criteria for service connection for colon cancer, claimed as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in March 2007 and March 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2007, May 2008, July 2008, and November 2009 rating decisions reflect the initial adjudication of the claims after issuance of these letters.  Hence, the March 2007 and March 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of a February 2008 VA Agent Orange examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, pursuant to this decision and as discussed below, service connection is not established for diabetes mellitus, and there is, thus, no legal basis for a grant of service connection for neuropathy of the upper and lower extremities and hypertension on this basis; hence, application of the amendment is unnecessary, as is any further discussion of secondary service connection for neuropathy of the upper and lower extremities and hypertension.

Service connection may be presumed, for certain chronic diseases, such as hypertension, tumors, and diabetes mellitus, which develop to a compensable degree (10 percent for hypertension, tumors, and diabetes mellitus) within a prescribed period after discharge from service (one year for hypertension, tumors, and diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

The Federal Circuit in Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii).
 
Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the each of the Veteran's claims must be denied.

B.  Diabetes Mellitus

With regard to his diabetes, the Veteran contends that he was exposed to herbicides during service, and his diabetes mellitus is due to this exposure.

The Veteran's personnel records show that he served with the Navy on Board the USS Dubuque from September 1972 to December 1974.  His service treatment records contain no evidence of treatment for diabetes mellitus or any associated symptoms.

A private treatment record dated in June 2001 shows that the Veteran had a history of diabetes.  He was currently on medication.

On his February 2007 claim, the Veteran indicated that his diabetes began in 1980.

In a March 2007 written statement, the Veteran indicated that he patrolled the shores around Vietnam, while he was stationed aboard the USS Dubuque.

In a January 2008 written statement, the Veteran contended that he was exposed to Agent Orange through contaminated dirt and equipment that was brought on board ship by helicopters.  He participated in cleaning the equipment.

During his February 2008 VA Agent Orange examination, the Veteran indicated that his diabetes mellitus was diagnosed approximately ten years ago.

During his April 2009 DRO hearing, the Veteran indicated, again, that he served on board the USS Dubuque in the Gulf of Tonkin.  The Veteran indicated that, while he could see the coastline, he never went ashore. 

Since there is no evidence that the Veteran ever physically entered Vietnam or served in the inland waterways, he did not have "service in the Republic of Vietnam," and he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii); Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran has stated that he never went ashore in Vietnam, and indicated that he could only see the coastline.  As such, there is no evidence that the Veteran went into the country of Vietnam or patrolled the inland waterways while on board ship.  Therefore, entitlement to service connection for diabetes mellitus, on a presumptive basis due to exposure to herbicides, is not applicable here.

However, the Board will now look at whether the Veteran is entitled to service connection for diabetes mellitus on any other basis.

In a November 2009 written statement, the Veteran implied that he was exposed to herbicides because he served in the brown water off of Vietnam, and his ship received helicopters from Vietnam.  During his March 2010 DRO hearing, the Veteran stated that he believes he was exposed to Agent Orange from handling helicopters and equipment on board ship.

However, in a May 2009 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that it had reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy ships and the use of herbicide agents, such as Agent Orange, during the Vietnam era.  The JSRRC found no evidence that the Navy ships transported tactical herbicides from the U.S. to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Furthermore, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that few over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while service aboard a Navy ship during the Vietnam era.

The Board finds that, on the question of whether the Veteran was exposed to Agent Orange during service, the information from the JSRRC is more probative than the Veteran's contentions that he was exposed to Agent Orange through handling helicopters and equipment.  The JSRRC specifically researched and considered this scenario and concluded that no such exposure could be confirmed.  The Board finds that this evidence outweighs the Veteran's contentions and anecdotal lay statements.

Therefore, while the Board notes the December 2009 opinion from T.W., M.D., which indicates that exposure to Agent Orange may have contributed to the Veteran's diabetes mellitus, the Board finds that this opinion, since it is based on an inaccurate factual premise, is not probative.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Here, because Dr. W based his opinion on an assumption that the Veteran was exposed to Agent Orange, the opinion carries no probative weight.

As such, service connection for diabetes mellitus, claimed as due to exposure to herbicides, is not warranted on a presumptive or direct basis.

Furthermore, the evidence shows that the Veteran did not manifest diabetes mellitus during service or within the first post-service year.  The Veteran's service treatment records contain no evidence of this disease.  Medical records associated with the claims file show a diagnosis beginning in June 2001.  Furthermore, the Veteran indicated in his August 2008 NOD that he was first diagnosed with diabetes mellitus in 1980, five years after separation from service. 

As such, there is no competent evidence that the Veteran's diabetes mellitus began in service or manifested within one year of separation, or that symptomatology has existed continuously since service.  There is no probative opinion of record showing that the Veteran's diabetes mellitus is related to any event in service.  The claim is, therefore, denied.

B. Secondary Claims

To the extent that the Veteran contends that his hypertension and neuropathy of the upper and lower extremities are secondary to his diabetes mellitus, in view of the Board's decision denying service connection for diabetes mellitus, as noted above, there is no legal basis for granting service connection for hypertension or neuropathy on this basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  On this basis, service connection for hypertension and neuropathy of the upper and lower extremities must be denied, as the claims are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board will now address whether service connection is warranted for these disorders on any other basis.

C.  Hypertension

The Veteran's service treatment records contain no evidence that he was diagnosed with or treated for hypertension in service.  At his separation examination in February 1975, the Veteran's blood pressure was 134/80, and he specifically denied a medical history of high or low blood pressure.

In his February 2007 claim, the Veteran indicated that high blood pressure began in 1980, and hypertension began in 1975.

A September 2007 private record of the Veteran's treatment for colon cancer contains a noted past history of hypertension.

An April 2008 VA outpatient record shows that benign essential hypertension was diagnosed 5 to 6 years ago.

In a July 2008 written statement, the Veteran indicates that he was diagnosed with hypertension in approximately 2001 and believes that it is related to his diabetes.

Based on the evidence of record, the Board finds that service connection for hypertension must be denied.  The evidence of record clearly establishes that the Veteran has a current diagnosis of hypertension.  However, the record simply fails to establish that his hypertension is medically related to service.

None of the medical records reflecting a diagnosis of hypertension even suggest that there exists a medical nexus between the Veteran's hypertension and his service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  In fact, during his August 2010 Board hearing, the Veteran indicated that his VA physician believed that his hypertension was due to his diabetes mellitus.  As noted above, service connection on a secondary basis to diabetes mellitus is precluded here, since service connection for diabetes mellitus has been denied herein.

Furthermore, while the Veteran reported on one occasion that his hypertension began in 1975, all other evidence of record, including the Veteran's conflicting statement in that same document, establishes that the Veteran was not diagnosed with hypertension until many years after separation from service.  The Board finds that the overwhelming majority of evidence establishes that hypertension was first diagnosed in approximately 2001, and, therefore, the evidence preponderates against a finding that hypertension was manifested to a compensable degree within one year of separation.

As such, the Board finds that service connection for hypertension, as directly related to service and as secondary to service-connected disability, must be denied.

D. Neuropathy

The Veteran's service treatment records contain no evidence of treatment for or diagnosis of neuropathy.  When examined for separation in February 1975, the Veteran's upper and lower extremities were normal, and he specifically denied a history of neuritis.

A November 2005 private treatment record shows that nerve conduction studies revealed bilateral ulnar neuropathies and sensorimotor peripheral neuropathy.

On his February 2007 claim, the Veteran indicated that the numbness in his fingers and toes began in 1980.

A February 2007 private treatment record shows that sensory-monofilament foot examination was diminished in the right and left feet.

In a January 2008 written statement, the Veteran argues that his neuropathy should be presumptively service-connected based upon his Agent Orange exposure.

In February 2008, the Veteran underwent VA Agent Orange examination.  He complained of numbness and tingling of his left third and fourth fingertips as well as the bottoms of both feet.  This had gone on for the past seven years.  It was uncertain whether this was related to diabetic peripheral neuropathy.  The diagnosis was neuropathy for seven years' duration.  The examiner indicated that it was likely related to diabetic peripheral neuropathy.

Based on the evidence of record, the Board finds that service connection for neuropathy of the upper and lower extremities is not warranted.

First, to the extent that the Veteran contends that his neuropathy warrants presumptive service connection based upon exposure to Agent Orange, the Board finds, as noted above, that the Veteran did not have "service in the Republic of Vietnam," as is required for service connection for presumptive diseases.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, there is no evidence that the Veteran's neuropathy is otherwise related to service.  There is no evidence of neuropathy in service or within one year after separation.  Additionally, none of the evidence even suggests that there exists a medical nexus between the Veteran's neuropathy and his service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  The Veteran has never contended that his neuropathy began in service or was related to anything other than exposure to Agent Orange or his diagnosed diabetes mellitus.  As such, service connection for neuropathy of the upper and lower extremities must be denied.

E. Colon Cancer

The Veteran's service treatment records contain no evidence of treatment for or diagnosis of colon cancer or any colon disorder.

September 2007 private treatment records show that the Veteran was diagnosed with and treated for colon cancer.

In a June 2008 written statement, the Veteran contended that his colon cancer was caused by his exposure to Agent Orange.

During his April 2009 and March 2010 DRO hearings, the Veteran reiterated that he believed that his colon cancer was due to his exposure to Agent Orange in service.

Based on the evidence of record, the Board finds that service connection for colon cancer is not warranted.  Specifically, the Veteran contends that his colon cancer is due to exposure to Agent Orange during service.  However, as noted above, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(iii)(6).  Furthermore, colon cancer is not a disease for which presumptive service connection is warranted, even if the Veteran had been exposed to Agent Orange.  38 C.F.R. § 3.309(e).  Therefore, service connection on this basis is not warranted.

Furthermore, there is no medical or lay evidence that the Veteran's colon cancer began in service or within one year of separation.  None of the medical records even suggest that there exists a medical nexus between the Veteran's colon cancer and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  As such, service connection for colon cancer must be denied.

F.  All Claims

In addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the appellant and his representative; however, none of this evidence provides a basis for allowance of any of the claims.  As indicated above, the claims turn on the medical matter of whether there exists a relationship between the diabetes mellitus, hypertension, peripheral neuropathy, and colon cancer, for which service connection is sought, and either service or service-connected disability, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for diabetes mellitus, hypertension, neuropathy of the upper and lower extremities, and colon cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, is denied.

Service connection for colon cancer, claimed as due to exposure to herbicide agents, is denied.

REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim remaining on appeal.  In this regard, the Veteran reported during the March 2010 DRO hearing and August 2010 Board hearing that he was currently being treated for PTSD, as well as other psychiatric problems, at the Spartanburg Community Based Outpatient Clinic (CBOC).  He testified in August 2010 that he had a monthly appointment for individual counseling, and he would be soon attending PTSD group therapy.  While the claims file currently includes outpatient treatment records from the Greenville Clinic, the Veteran's testimony indicates that records of VA treatment for PTSD and other psychiatric disorders are available.  The claims file currently contains no evidence of outpatient treatment for or diagnosis of any psychiatric disorder, including PTSD.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for any psychiatric disorder from the Spartanburg CBOC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Spartanburg CBOC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


